IN THE COURT OF APPEALS OF NORTH CAROLINA

                               No. COA15-760

                           Filed: 6 September 2016

Mecklenburg County, No. 14-CVS-5590

ANIMAW AZIGE, TEWODROS ABEBE, MESERET TEFERA, ZENASH ABEY,
TADESE GEBREGIORGIS, DAWIT GETAHUN, EDOM A. GERU, AZEMERAWU
GETANEH, TSIGE KIBRET, TEWODROSE G. TIRFE, HAILU AFRO,
MEQUANINT TSEGAW, ZEBENE MESELE, MEAZA JEMBERE, NIGATU KASSA,
ALMAZ MEKONEN, ASTER MLES, ADDISU FENTAHUM AYALWE, ASKALE
YESHANEW, and HAIMONOT GEDAMU, Plaintiffs,

           v.

HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH, SOLOMON
GUGSA, LULESEGED DERIBE, TESFA GASHAREBA, SAMUEL AGONAFER,
SAMSON KASSAYE, GEDEWON KASSA, YOHANNES ASSEFA, TASSEW
KASSAHUN, and EYOEL MULUGETA, Defendants.


     Appeal by defendants from order entered 5 January 2015 by Judge Robert C.

Ervin Superior Court, Mecklenburg County. Heard in the Court of Appeals on 17

December 2015.

     Dickie, McCamey & Chilcote, PC, by Joseph L. Nelson and John T. Holden, for
     plaintiff-appellees.

     Robinson Bradshaw & Hinson, P.A., by Julian H. Wright, Jr. and Matthew F.
     Tilley, for defendant-appellant Tassew Kassahun.

     Essex Richards, P.A., by N. Renee Hughes, and the Lewis Firm, PLLC, by Earl
     N. “Trey” Mayfield, III pro hac vice, for defendant-appellants.


     STROUD, Judge.
          AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                  Opinion of the Court



      Defendants appeal from the trial court’s order denying their motion to dismiss

for lack of subject matter jurisdiction. On appeal, defendants argue that the trial

court lacks subject matter jurisdiction over plaintiffs’ claims because exercising

jurisdiction would require the court to address ecclesiastical matters in contravention

of the First Amendment of the United States Constitutions and Article 1, Section 13

of the North Carolina Constitution. After review, we reverse the trial court’s order

because judicial involvement would impermissibly entangle the judicial system in

ecclesiastical matters. We remand the case to the trial court with instructions for the

court to enter an order granting defendants’ motion to dismiss for lack of subject

matter jurisdiction.

                                     I.     Background

      The Holy Trinity Ethiopian Orthodox Tewahdo Church (“Holy Trinity”) was

founded in Charlotte, North Carolina in 1999.            Holy Trinity is a non-profit

organization and is governed by a parish council which is responsible for the day-to-

day operation of church affairs. In 2007, Holy Trinity amended its constitution and

bylaws. The amended bylaws provided:

             10.6   The term of the members of the Parish Council will
                    be two years. However, in order to ensure continuity
                    and momentum in leadership, for the first Parish
                    Council elected after the adoption of these by-laws
                    only, the five members of the Executive Committee,
                    as elected by the full Parish Council will serve for
                    three years. Following this “bridge” term; all other
                    successive terms will be limited to two years.


                                          -2-
           AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                     Opinion of the Court



                10.7   A Registered Member is eligible to serve two
                       consecutive terms. In order to be eligible to serve
                       again, a full term (two years) must elapse.

Thereafter various disputes arose in Holy Trinity, including disagreements about the

termination of a priest, and at a meeting held in March of 2014 it was determined

that “the current parish council were granted at least a one year and six months

extension” to address “the turmoil situations [(sic)] created by few individuals who

support the terminated priest.”

       In November of 2014, plaintiffs filed an amended complaint against Holy

Trinity and defendants, the parish council members. Plaintiffs alleged that they are

all registered members of Holy Trinity and requested a declaratory judgment that

numerous violations of the bylaws had occurred including: “the 2012 election[,]”

improperly extended terms of certain parish council members, the process of adopting

“the purported March 16, 2014 amendment[,]” and improperly transferred real

property. Furthermore, defendants had excluded plaintiffs as registered members of

the church, though again, plaintiffs claim they are registered members of the church.

On 1 December 2014, defendants filed a motion to dismiss for lack of subject matter

jurisdiction.    On 5 January 2015, the trial court denied defendants’ motion.

Defendants appeal.

                                   II.    Interlocutory Appeal




                                            -3-
          AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                  Opinion of the Court



      Defendants concede that this appeal is interlocutory; however, defendants

argue that it “affects their substantial First Amendment rights and will cause injury

if not corrected prior to final judgment.” Our Supreme Court has recognized that

             [t]he United States Supreme Court has found First
             Amendment rights to be substantial, and has held the First
             Amendment prevents courts from becoming entangled in
             internal church governance concerning ecclesiastical
             matters. When First Amendment rights are asserted, this
             Court has allowed appeals from interlocutory orders.
             Accordingly, we reaffirm our stance that First Amendment
             rights are implicated when a party asserts that a civil court
             action cannot proceed without impermissibly entangling
             the court in ecclesiastical matters.
                    ....
                    . . . The loss of First Amendment freedoms, for even
             minimal periods of time, unquestionably constitutes
             irreparable injury.

Harris v. Matthews, 361 N.C. 265, 269-70, 643 S.E.2d 566, 569 (2007) (citations and

quotation marks omitted). Therefore, we will consider defendants’ appeal.

                                  III.   Motion to Dismiss

      Defendants argue that the trial court’s exercise of jurisdiction in this case will

impermissibly entangle the court in ecclesiastical matters in contravention of the

First Amendment of the United States Constitution and Article 1, Section 13 of the

North Carolina Constitution. “We review Rule 12(b)(1) motions to dismiss for lack of

subject matter jurisdiction de novo[.]” Id. at 271, 643 S.E.2d at 569.

                          The First Amendment of the United
                    States Constitution prohibits a civil court
                    from becoming entangled in ecclesiastical


                                         -4-
          AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                  Opinion of the Court



                    matters. However, not every dispute
                    involving     church   property    implicates
                    ecclesiastical    matters.    Thus,      while
                    circumscribing a court’s authority to resolve
                    internal    church    disputes,   the    First
                    Amendment does not provide religious
                    organizations absolute immunity from civil
                    liability.
                    As such, our Courts may resolve disputes through
             neutral principles of law, developed for use in all property
             disputes. The dispositive question is whether resolution of
             the legal claim requires the court to interpret or weigh
             church doctrine.

Davis v. Williams, ___ N.C. App. ___, ___, 774 S.E.2d 889, 892 (2015) (emphasis

added) (citation and quotation marks omitted); see also Harris v. Matthews, 361 N.C.
265, 271–72, 643 S.E.2d 566, 570 (2007) (“First Amendment values are plainly

jeopardized when church property litigation is made to turn on the resolution by civil

courts of controversies over religious doctrine and practice. Civil court intervention

into church property disputes is proper only when relationships involving church

property have been structured so as not to require the civil courts to resolve

ecclesiastical questions. When a congregational church’s internal property dispute

cannot be resolved using neutral principles of law, the courts must intrude no further

and must instead defer to the decisions by a majority of its members or by such other

local organism as it may have instituted for the purpose of ecclesiastical government.”

(citations, quotation marks, and brackets omitted)).




                                         -5-
            AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                        Opinion of the Court



       Plaintiffs contend that “[t]he only issue before this Court is whether the trial

court has subject matter jurisdiction to decide whether the Church followed its own

bylaws.” Although plaintiffs seek to present this dispute as a simple procedural

disagreement over the adoption of bylaws in accord with proper procedure, the

substance of the complaint belies this claim. The amended complaint alleges that

each plaintiff is “a registered member” of the church; defendants dispute their

membership. Although defendants moved for dismissal without filing an answer, an

affidavit filed by defendants alleges that “Plaintiffs have failed to comply with the

requirements for Church membership.”                 Although plaintiffs raise other claims

regarding the governance of the church, even they implicitly concede their standing

to challenge the defendants’ actions depends upon their status as registered

members.1

       While we realize plaintiffs’ amended complaint supersedes the original

complaint, see Hyder v. Dergance, 76 N.C. App. 317, 319, 332 S.E.2d 713, 714 (1985)

(noting the “general principle that an amended complaint has the effect of

superseding the original complaint.”), the background of this case in the record before

us is still relevant to this jurisdictional inquiry, and in plaintiffs’ original complaint

they requested “a declaratory judgment pursuant to N.C. Gen. Stat. § 1- 253, et. seq.



       1 Though standing was not the basis of the motion to dismiss, plaintiffs spend approximately
two pages of their thirteen page brief to address that “as registered members, appellants [(sic)] have
standing to maintain their suit.” (Original in all caps.)

                                                -6-
            AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                         Opinion of the Court



stating that they are all registered members of the Church, can participate in worship

at the church, and that the purported attempt to ban them from the premises violates

the Church’s bylaws and is void.” Plaintiffs’ amended complaint omits this request

and subsumes the membership issue in the following allegation:

                33.     As registered members of the Church, Plaintiffs[]
                        have a cognizable civic, contract, and property
                        interest in the operation of the Church and whether
                        the Parish Council has acted within the scope of its
                        authority and followed the Church’s bylaws.

       But even considering only the amended complaint, this case does not appear

to be primarily a property dispute or a dispute regarding misappropriation of funds,

as many of the cases arising out of church disputes are, see, e.g., Davis, ___ N.C. App.

at___, 774 S.E.2d at 891 (including allegations of “wrongfully converted church funds

for personal use, and embezzled from the church”); Johnson v. Antioch United Holy

Church, Inc., 214 N.C. App. 507, 508, 714 S.E.2d 806, 809 (2011) (including

allegations of “wasted . . . property and . . . transactions prohibited by the Internal

Revenue Code”), but instead plaintiffs’ allegations are focused upon the actual

governance of the church and their right as members to participate fully in the

church.2     Plaintiffs’ status as registered members and right as members in good

standing to vote are thus central to this action.


       2  Plaintiffs did object to a real property transaction, but this transaction does not seem to be
the primary focus of the complaint. The main focus of this complaint is that the proper percentage of
the total registered members did not participate in the vote, but again, the correct number depends



                                                 -7-
            AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                         Opinion of the Court



               Our courts have defined an ecclesiastical matter as:
                      one which concerns doctrine, creed, or form of
                      worship of the church, or the adoption and
                      enforcement within a religious association of
                      needful laws and regulations for the
                      government of membership, and the power of
                      excluding from such associations those
                      deemed unworthy of membership by the
                      legally constituted authorities of the church;
                      and all such matters are within the province
                      of church courts and their decisions will be
                      respected by civil tribunals.
                      Membership in a church is a core ecclesiastical
               matter. The power to control church membership is
               ultimately the power to control the church. It is an area
               where the courts of this State should not become involved.
               This stricture applies regardless of whether the church is
               a congregational church, incorporated or unincorporated,
               or an hierarchical church.
                      The prohibition on judicial cognizance of
                      ecclesiastical disputes is founded upon both
                      establishment and free exercise clause
                      concerns. By adjudicating religious disputes,
                      civil courts risk affecting associational
                      conduct and thereby chilling the free exercise
                      of religious beliefs. Moreover, by entering
                      into a religious controversy and putting the
                      enforcement power of the state behind a
                      particular religious faction, a civil court risks
                      establishing a religion.

Tubiolo v. Abundant Life Church, Inc., 167 N.C. App. 324, 327–28, 605 S.E.2d 161,

163–64 (2004) (citations and quotation marks omitted).

       Plaintiffs rely primarily upon Johnson in arguing that this case does not



on the total number of registered members who are qualified to vote. Defendants do not count plaintiffs
as registered members.

                                                 -8-
           AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                  Opinion of the Court



require inquiry into ecclesiastical matters. But the dispute in Johnson related to “a

number of violations of the North Carolina Nonprofit Corporation Act and intentional

infliction of emotional distress[.]” 214 N.C. App. at 508, 714 S.E.2d at 808. As we

noted, Johnson arose in part, as many church cases do, out of a real property dispute.
214 N.C. App. at 508, 714 S.E.2d at 809. In Johnson, this Court specifically noted

that in that case “[w]hether Defendants’ actions were authorized by the bylaws of the

church in no way implicates an impermissible analysis by the court based on religious

doctrine or practice.” Id. at 511, 714 S.E.2d at 810. The Court in Johnson ultimately

determined that it could address “the very narrow” issues in that case based upon

Tubiolo:

                    In Tubiolo, we recognized that membership in a
             church is a core ecclesiastical matter. However, we also
             recognized that an individual’s membership in a church is
             a form of a property interest. Accordingly, it was proper for
             a court to address the very narrow issue of whether the
             plaintiffs’ membership was terminated in accordance with
             the church’s bylaws—whether bylaws had been adopted by
             the church, and whether those individuals who signed a
             letter revoking the plaintiffs’ membership had the
             authority to do so. In the present case, the trial court is
             therefore not prohibited by the First Amendment from
             addressing Plaintiffs’ first claim.

Johnson, 214 N.C. App. at 512, 714 S.E.2d at 811 (citations, quotation marks, and

brackets omitted).

      This case is both factually and legally different from Johnson. See id., 214 N.C.

App. 507, 714 S.E.2d 806. The issues before us would require interpretation of the


                                         -9-
          AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                  Opinion of the Court



bylaws which do impose doctrinal requirements. Even if a declaration of plaintiffs’

status as registered members is not specifically the issue before us, in order to

determine if plaintiffs even have standing to bring the other issues or to determine if

the correct number of members voted for the challenged amendments, the trial court

would need to address the contested membership status, which is governed by the

bylaws:

             5.1 Membership

             Without limitation to age, any individual member of a
             household who believes that our Lord Jesus Christ is the
             Savior and has been baptized into the Orthodox Tewahdo
             Church will have the right to be registered as a member of
             Holy Trinity. Any such member who is 18 years old or older
             and meets the following criteria will be eligible to exercise
             an additional right to vote on Church matters requiring a
             vote:

             5.1.1 Unless    extenuating    circumstances   dictate,
                   frequently attends Church services and diligently
                   works to promote the mission of HTEOTC;

             5.1.2 Contributes financially to support the services of the
                   Church according to his/her means;

             5.1.3 Complies with        these      by-laws   and   related
                   directives[.]

(Emphasis added.)

      The bylaws also impose additional requirements upon members, including

specific duties which include the following:

             6.2.1 Unless      extenuating        circumstances    dictate,


                                         - 10 -
          AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                  Opinion of the Court



                   Registered Members are expected to fulfill the
                   financial obligation they agreed to.

             6.2.2 Although all functions and roles within the Church
                   are voluntary in nature, members are expected to
                   show their support and participation and support of
                   Church activities when requested.

             6.2.3 Each member will have the duty to accept these by-
                   laws of the Church and to be bound by all provision
                   contained herein.

             6.2.4 When on Church property, each member is strictly
                   prohibited from initiating on [(sic)] taking part in
                   any disruptive or divisive action or language that
                   adversely affects the unity and cohesion of the
                   Church’s community.

             6.2.5 Although Registered Members have the right to offer
                   their perspective and participate in discussions
                   during general member meetings, they are required
                   to control their language and mannerisms to ensure
                   that it they are respectful and considerate of the
                   other members present. Accordingly, all listening
                   members should respect any perspective offered by
                   a member and treat them with respect and free from
                   any pressure or intimidation. Member discussions
                   will not be counter to the by-laws of the Church.

      Even assuming for purposes of argument that plaintiffs are registered

members, Article 5.1 imposes additional requirements even for registered members

to have the right to vote “on Church matters requiring a vote” and these requirements

raise ecclesiastical questions.     Plaintiff requested a declaratory judgment

determining that “the Parish Council did not comply with Article 17 of the Church’s

bylaws.” Article 17, regarding elections, requires those who “participate in electing


                                         - 11 -
          AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                   Opinion of the Court



or to be elected” to “meet the eligibility criteria for Registered Member[s,]” which

again requires consideration of various requirements of the bylaws, including

whether the individual “diligently works to promote the mission of HTEOTC[.]”

Plaintiffs also request the trial court to determine that defendants had not complied

with Article 18 regarding meetings and Article 20 regarding amendments; again,

both these articles include sections limiting participation to registered members.

Plaintiffs also request the trial court to find violations of Article 7 regarding

termination of membership and Article 19 regarding a transfer of property. Article 7

addresses whether a Registered Member has “engage[d] in misconduct or immoral

behavior” and Article 19 allows for the transfer of property if it “provide[s] service to

the growing membership and its needs.” The courts cannot determine the “immoral

behavior” of plaintiffs for purposes of the bylaws nor can the courts evaluate whether

a particular transaction serves the needs of the membership of this church without

involvement in ecclesiastical matters.      In summary, plaintiffs’ claims cannot be

adjudicated in the judicial system as they raise questions which go far beyond the

consideration of “neutral principles of law” and would “require[] the court to interpret

or weigh church doctrine” in contravention of the First Amendment. Davis, ___ N.C.

App. at___, 774 S.E.2d at 892 (2015).

                                   IV.    Conclusion




                                          - 12 -
          AZIGE V. HOLY TRINITY ETHIOPIAN ORTHODOX TEWAHDO CHURCH

                                Opinion of the Court



      For the foregoing reasons, we reverse the trial court’s denial of defendants’

motion to dismiss.

      REVERSED.

      Judges DIETZ and TYSON concur.




                                       - 13 -